   Case 1:20-cv-06274-LAK Document 11-6 Filed 09/30/20 Page 1 of 65




                 20 Civ. 06274 (LAK)
                     United States District Court

                               for the
                   Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                DEBTORS,


         PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                         DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                           PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


                Volume VI - A0636-A0699
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-6 FiledDocument
                               07/08/19 11-6   Filed07/08/19
                                           Entered   09/30/2021:19:09
                                                               Page 2 ofEx.
                                                                         65 6   Pg
                                    1 of 7




                   EXHIBIT 6




                                     A0636
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-6 FiledDocument
                               07/08/19 11-6   Filed07/08/19
                                           Entered   09/30/2021:19:09
                                                               Page 3 ofEx.
                                                                         65 6   Pg
                                    2 of 7




                                     A0637
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-6 FiledDocument
                               07/08/19 11-6   Filed07/08/19
                                           Entered   09/30/2021:19:09
                                                               Page 4 ofEx.
                                                                         65 6   Pg
                                    3 of 7




                                     A0638
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-6 FiledDocument
                               07/08/19 11-6   Filed07/08/19
                                           Entered   09/30/2021:19:09
                                                               Page 5 ofEx.
                                                                         65 6   Pg
                                    4 of 7




                                     A0639
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-6 FiledDocument
                               07/08/19 11-6   Filed07/08/19
                                           Entered   09/30/2021:19:09
                                                               Page 6 ofEx.
                                                                         65 6   Pg
                                    5 of 7




                                     A0640
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-6 FiledDocument
                               07/08/19 11-6   Filed07/08/19
                                           Entered   09/30/2021:19:09
                                                               Page 7 ofEx.
                                                                         65 6   Pg
                                    6 of 7




                                     A0641
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-6 FiledDocument
                               07/08/19 11-6   Filed07/08/19
                                           Entered   09/30/2021:19:09
                                                               Page 8 ofEx.
                                                                         65 6   Pg
                                    7 of 7




                                     A0642
      Case 1:20-cv-06274-LAK
18-01021-smb   Doc 104-7 FiledDocument
                               07/08/19 11-6   Filed07/08/19
                                           Entered   09/30/2021:19:09
                                                               Page 9 ofEx.
                                                                         65 7   Pg
                                    1 of 7




                   EXHIBIT 7




                                     A0643
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-7 Filed 07/08/1911-6   Filed07/08/19
                                                          Entered  09/30/2021:19:09
                                                                             Page 10 ofEx.
                                                                                        657                                Pg
                                                   2 of 7
                                        TRANSCARE CORPORATION



                                                                                                   December 11,2015


                  PATRIARCH PARTNERS AGENCY SERVICES,LLC
                  1 Broadway,5th Boor
                  New York,NY 10004
                  Attention: Loan Administration/ Transcare Corporation

                          Re:      Direction Letter for Payment of Certain Loan Proceeds


                  Dear Sir or Madam:

                           Reference is made to(a) the Credit Agreement, dated as of August 4, 2003 (as modified
                  to the date hereof, the "Credit Agreement"), among TRANSCARE CORPORATION,a Delaware
                  corporation (the "Borrower" or "ym"), the affiliates thereof from time to time party thereto as
                  Guarantors, the financial institutions and other investors from time to time party thereto as
                  Lenders and Patriarch Partners Agency Services, LLC, a Delaware limited liability company, as
                  administrative agent for such Lenders (in such capacity, the "Administrative Agent" or "we").
                  Capitalized terms used herein but not defined herein are used as defy:led in the Credit Agreement.

                          Anything else in the Credit Agreement to the contrary notwithstanding, the Borrower
                  hereby directs the Secured Parties to disburse proceeds to the applicable accounts set forth on
                  Exhibit A attached hereto.

                           In further consideration for the execution of this letter by the Secured Parties party hereto
                  and without limiting any rights or remedies any Secured Party may have, the Borrower hereby
                  releases each Secured Party and each of their Related Parties (each a "Releasee and, collectively,
                  the "Releasees") from any and all Claims that the Borrower has or may have against any
                  Releasee, whether or not relating to the Credit Agreement or any other legal relationship that
                  exists or may exist between any Releasee and the Borrower. As used in this paragraph,
                 (i)"Claims" means all liabilities, rights, demands, covenants, duties, obligations (including,
                  without limitation, indebtedness, receivables and other contractual obligations), claims, actions
                  and causes of actions, suits, disputes, judgments, damages, settlements, losses, debts,
                  responsibilities, fines, penalties, sanctions, commissions and interest, disbursements, taxes,
                  charges, interest, costs, fees, and expenses (including, without limitation, fees, charges and
                  disbursements of financial, legal and other advisors, consultants and professionals and, if
                  applicable, any value-added and other taxes and charges thereon), in each case of any kind or
                  nature, whether joint or several, whether now existing or hereafter arising and however acquired
                  and whether or not known, asserted, direct, contingent, liquidated, due, consequential, actual,
                  punitive or treble, (ii)"Related Party" means, with respect to any person, any Affiliate of such
                  person or of another Related Party of such person (excluding, in each case, (A)the Secured
                  Parties and their Controlled Affiliates and (B)any other Portfolio Company) and such person's
                  and such Affiliate's predecessors, successors, assigns, managers, members, partners, directors,
                  officers, employees (regardless of whether seconded to a third party and including, without
                  limitation, individuals with independent contractor or similar status), individual stockholders,
                  agents, attorneys-in-fact, trustees, fiduciaries, representatives and advisors, (iii) "Portfolio




                                                                A0644
Confidential                                                                                                          PP-TRBK0099430
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-7 Filed 07/08/1911-6   Filed07/08/19
                                                          Entered  09/30/2021:19:09
                                                                             Page 11 ofEx.
                                                                                        657                             Pg
                                                   3 of 7




                  Company" means any person and its Controlled Affiliates in which any Lender or any other
                  Affiliated Investor has made any investment, whether through the purchase of debt or equity
                  securities, loans or otherwise,(iv)"Affiliated Investor" means any person that is a collateralized
                  debt obligation, collateralized loan obligation or any other investment pooling vehicle or other
                  entity that (A)is created primarily to invest in equity or debt securities, loans and other
                  investments, (B) does not operate any trade or business and (C) is administered, advised or
                  managed by, or directly or indirectly under common administration, advice or management with,
                  the Administrative Agent or any Lender or any Affiliate of any Lender or the Administrative
                  Agent, (v)"Controlled Affiliate" means, with respect to any entity, any person directly or
                  indirectly "controlled"(as defined below) by one or more of such entity and its other Controlled
                  Affiliates,(vi)"Affiliate" means, with respect to a specified person, any other person, directly or
                  indirectly, through one or more intermediaries, controlling or being controlled by or under
                  common control with such person and (vii) "control" (including with correlative meanings, the
                  terms "controlled by" and "under common control with"), as used with respect to any person,
                  means being a director, manager, general partner or executive officer of such person or
                  possessing, directly or indirectly, through the ownership of voting securities or other equity
                  interests, through an agreement or otherwise,(A)the power to direct or cause the direction of the
                  management and policies of such person, or(B)the power to vote, or beneficial ownership of,5%
                  or more of any class of voting securities of such person or of any other equity interests in such
                  person.

                           This letter(a)shall be governed by and construed in accordance with the law of the State
                  of New York,(b)is for the exclusive benefit of the parties hereto and, together with the Credit
                  Agreement constitutes the entire agreement of such parties, superseding all prior agreements
                  among them, with respect to the subject matter hereof and (c) may be modified, waived or
                  assigned only in writing and only to the extent such modification, waiver or assignment would be
                  permitted under the Credit Agreement(and any attempt to assign this letter without such writing
                  shall be null and void).

                                                     [SIGNATURE PAGES ToFouow]




                                                                      2

                                                               A0645
Confidential                                                                                                       PP-TRBK0099431
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-7 Filed 07/08/1911-6   Filed07/08/19
                                                          Entered  09/30/2021:19:09
                                                                             Page 12 ofEx.
                                                                                        657                           Pg
                                                   4 of 7


               This letter may be executed in counterparts, which. may be. effectively -transmitted by fai or e-mail an
               tad) ease return reeelpt requested and obtained) and. which, together, shall constitute one and the same
               instrument-



                                                              'Very truly yours,

                                                         TRANSCARECORPORATION,.
                                                           .as Ilonvwer



                                                                        • .•
                                                              ante:: tc::+s<k,A../         44
                                                                                  A141:e..ad


                                                        IC.AMBULANCE:CORPORATION'
                                                        TCAMBULANCE(AMP-,
                                                        IC.AMBULANCE NORTIL
                                                        IC BILLING AND SERVICES.CORP.
                                                        TCHUMON VALLEY AMBULANCE MR?,
                                                        TCOA.AMBULANM
                                                        TRANSCARE:HARFORDCOUN7rY,INC.
                                                        TRANSCARE MANAGEMENT SERVICES,INC.
                                                        TRANSCARE MARYLAND,INC.
                                                        TRANSCARE MI,INC.
                                                        TRANSCARE•NEW YORK,INC.
                                                        TRik.NSCARE PENNSYi.;VANIA,INC
                                                        TRANSCARE WESTCHESTER,.INC.,
                                                          as- Sub-sidiary Guarantor


                                                                              $
                                                            Name.; 6.1f4.40 41,
                                                                              1-44\1
                                                                                                          ez•Aklic
                                                               • • 4-•       r,
                                                                        •




                                         skONAtuk}:•: ma.0.)-01RECTON [..}:•:trEla(December-:} 1,2015).

                                                                  A0646
Confidential                                                                                                         PP-1RBK0099432
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-7 Filed 07/08/1911-6   Filed07/08/19
                                                          Entered  09/30/2021:19:09
                                                                             Page 13 ofEx.
                                                                                        657    Pg
                                                   5 of 7


               Accepted and Agreed
               As of the Date First Written Above:

               ZOHAR CDO 2003-1, LIMITED,
                  as Lender
               By: Patriarch Partners VIII, LLC,
                  its Collateral Manager


                     AIM    Alik
                  Nam         lton
                  Tit Manager


               ZOHAR 11 2005-1, LIMITED,
                  as Lender
               By: Patriarch Partners XIV,LLC,
                  its Collateral Manager




                   ame•      Ly Tilton
                  Titl       Manager



               ZOHAR III, LIMITED,
                  as Lender
               By: Patriarch Partners XV,LLC,
                  its Collateral Manager




               B •
                     ame:    Ly Tilton
                             Manager




                                      SIGNATURE PAGE TO DIRECTION LETTER (December 11,2015)


                                                            A0647
Confidential                                                                                  PP-TR BK0099433
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-7 Filed 07/08/1911-6   Filed07/08/19
                                                          Entered  09/30/2021:19:09
                                                                             Page 14 ofEx.
                                                                                        657    Pg
                                                   6 of 7


               ARK INVESTMENT PARTNERS II, L.P.,
                  as Lender
               By: Patriarch Partners Ill, L C,
                  its Investme     dvise


                           nn 1ton
                         Manager



               PATRIARCH PARTNERS AGENCY SERVICES,LLC,
               for itself and as administrative a nt for the Lenders


               By:
               Name              on
               Title:   . .ger




                                      SIGNATURE PAGE TO DIRECTION LETTER (December 11,2015)


                                                            A0648
Confidential                                                                                  PP-TR BK0099434
                    Case 1:20-cv-06274-LAK
               18-01021-smb                 Document
                              Doc 104-7 Filed 07/08/1911-6   Filed07/08/19
                                                          Entered  09/30/2021:19:09
                                                                             Page 15 ofEx.
                                                                                        657    Pg
                                                   7 of 7


                                                   EXHIBIT A

               Payee         Amount      Purpose        Payment Instructions
               Transcare     $110,000    Payroll        Bank: Wells Fargo NA
                                                        Account Name: Transcare Corporation
                                                        Account Number: 2000030130935
                                                        Routing Number: 121000248
                                                        Reference: Payroll




                                                    A0649
Confidential                                                                                  PP-TR BK0099435
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-8 Filed 07/08/1911-6   Filed07/08/19
                                           Entered  09/30/2021:19:09
                                                              Page 16 ofEx.
                                                                         658   Pg
                                    1 of 3




                   EXHIBIT 8




                                     A0650
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-8 Filed 07/08/1911-6   Filed07/08/19
                                           Entered  09/30/2021:19:09
                                                              Page 17 ofEx.
                                                                         658   Pg
                                    2 of 3




                                     A0651
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-8 Filed 07/08/1911-6   Filed07/08/19
                                           Entered  09/30/2021:19:09
                                                              Page 18 ofEx.
                                                                         658   Pg
                                    3 of 3




                                     A0652
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-9 Filed 07/08/1911-6   Filed07/08/19
                                           Entered  09/30/2021:19:09
                                                              Page 19 ofEx.
                                                                         659   Pg
                                    1 of 7




                   EXHIBIT 9




                                     A0653
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-9 Filed 07/08/1911-6   Filed07/08/19
                                           Entered  09/30/2021:19:09
                                                              Page 20 ofEx.
                                                                         659   Pg
                                    2 of 7




                                     A0654
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-9 Filed 07/08/1911-6   Filed07/08/19
                                           Entered  09/30/2021:19:09
                                                              Page 21 ofEx.
                                                                         659   Pg
                                    3 of 7




                                     A0655
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-9 Filed 07/08/1911-6   Filed07/08/19
                                           Entered  09/30/2021:19:09
                                                              Page 22 ofEx.
                                                                         659   Pg
                                    4 of 7




                                     A0656
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-9 Filed 07/08/1911-6   Filed07/08/19
                                           Entered  09/30/2021:19:09
                                                              Page 23 ofEx.
                                                                         659   Pg
                                    5 of 7




                                     A0657
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-9 Filed 07/08/1911-6   Filed07/08/19
                                           Entered  09/30/2021:19:09
                                                              Page 24 ofEx.
                                                                         659   Pg
                                    6 of 7




                                     A0658
     Case 1:20-cv-06274-LAK
18-01021-smb                 Document
               Doc 104-9 Filed 07/08/1911-6   Filed07/08/19
                                           Entered  09/30/2021:19:09
                                                              Page 25 ofEx.
                                                                         659   Pg
                                    7 of 7




                                     A0659
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-10 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 26 of Ex.
                                                    07/08/19 21:19:09   65 10
                                  Pg 1 of 7




                EXHIBIT 10




                                    A0660
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-10 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 27 of Ex.
                                                    07/08/19 21:19:09   65 10
                                  Pg 2 of 7




                                    A0661
Treasury Information Report: Intraday Composite Report                            littps://wellssuite.wellsfargo.comitirrnarun-report?nxprint—true&axnewwindow—true&,key=246...
                                             Case 1:20-cv-06274-LAK
                                        18-01021-smb                Document
                                                       Doc 104-10 Filed        11-6Entered
                                                                        07/08/19     Filed 09/30/20  Page 28 of Ex.
                                                                                            07/08/19 21:19:09   65 10
                                                                          Pg 3 of 7
                 Custom                                                                                                              TRANSCARE CORPORATION
           WELLS 01/05/2016 03:16 PM ET                                                                                                    Intraday Composite Report
                 CUSTOMER ID: TRANS799
           FARGO                                                                                                                                      As of 01/05/2016
                 OPERATOR ID: LARRYC

                      Commercial Electronic Office®                                                                                    Treasury Information Reporting
          Note: Intraday info imation subject to change

          Currency: USD
          Bank:     121000248                                                                                                           WELLS FARGO BANK N.A.
          Account: 2000030130935(NY)                                                                                                  TRANSCARE CORPORATION

          Balances
                Opening Ledger Balance                                                                                                                            .00
                Opening Available Balance                                                                                                                         .00
                Current Ledger Balance                                                                                                                     269,776.61
                Current Available Balance                                                                                                                  199,148.94
                One Day Float                                                                                                                               70,627.67
                Two+ Day Float                                                                                                                                    .00
                Back Value Adjustment to Opening Ledger                                                                                                           .00
                Back Value Adjustment to Opening Available                                                                                                        .00
                Change in Available Balance Since Opening                                                                                                  199,148.94
                Today's Credits                                                                                                                            269,776.61
                Today's Debits                                                                                                                                    .00
                Total Number Credits                                                                                                                               17
                Total Number Debits                                                                                                                                 0

          Summaries

          Type of Credit                                                                                          Number of Items                            Amount

          Total ACH Concentration Credits                                                                                       10                           7,149.60
          Total Lockbox Credits                                                                                                  5                          71,264.09
          Total Wire Transfer Credits                                                                                            2                         191,362.92

          Credit Tbtals                                                                                                         17                         269,776.61

          Credit Transactions

          1/5/2016                    145 / ACH CONCENTRATION CREDIT                                               Credit Amount:                            1,596.00
                                      Cust Ref:043000090764591                                                          Bank Ref:
                                      Unique ID:00000091003655417024
                                      COMPANY NAME:OXFORD HEALTH PL
                                      ENTRY DESC:HCCLAIIVIPMT
                                      RECIPIENT ID:621341997483
                                      RECIPIENT NAME:TRANSCARE NEW YORK INC
                                      COMPANY ID: 1061181200



1 of5                                                                         A0662                                                                     1/5/20163:17 PM
                                                                                                                                                TRANSCARE00024536
Treasury Information Report Intraday Composite Report                                      littps://wellssuite.wellsfargo.comitirrnarun-report?nxprint—true&axnewwindow—true&,key=246...
                                           Case 1:20-cv-06274-LAK
                                      18-01021-smb                Document
                                                     Doc 104-10 Filed        11-6Entered
                                                                      07/08/19     Filed 09/30/20  Page 29 of Ex.
                                                                                          07/08/19 21:19:09   65 10
                                                                        Pg 4 of 7
                                    ENTRY CLASS CODE: CCD
                                    DISCRETIONARY DATA:
                                    TRN*1*621341997483*1061181200*0430000961 00010764591
                                    TRANSACTION CODE:22

          1/5/2016                  145 / ACH CONCENTRATION CREDIT                                                          Credit Amount:                           1,551.23
                                    Cust Ref:043000090761456                                                                     Bank Ref:
                                    Unique ID:00000091003655417022
                                    COMPANY NAME:OXFORD HEALTH PL
                                    ENTRY DESC:HCCLAIMPMT
                                    RECIPIENT ID:621341997465
                                    RECIPIENT NAME:TC AMBULANCE CORPORATI
                                    COMPANY ID: 1061181200
                                    ENTRY CLASS CODE: CCD
                                    DISCRETIONARY DATA:.
                                    TRN*1*621341997465*1061181200*0430000961 00010761456
                                    TRANSACTION CODE:22

          1/5/2016                  145 / ACH CONCENTRATION CREDIT                                                          Credit Amount:                           1,337.98
                                    Cust Ref:043000260480679                                                                     Bank Ref:
                                    Unique ID:00000091003655417026
                                    COMPANY NAME:UPMC
                                    ENTRY DESC: EDT PAYMTS
                                    RECIPIENT ID: 996694
                                    RECIPIENT NAME:0009TRANSCARE PENNSY
                                    COMPANY ID: 4250965480
                                    ENTRY CLASS CODE: CTX
                                    DISCRETIONARY DATA:
                                    ISA*00* *00* *ZZ*6THXTY400 *01*BNYMELLON *160104*14400010480679
                                    TRANSACTION CODE:22

          1/5/2016                  145 / ACH CONCENTRATION CREDIT                                                          Credit Amount:                             653.35
                                    Cust Ref: 051000015526730                                                                    Bank Ref:
                                    Unique ID:00000091003655417018
                                    COMPANY NAME:AETNA AS01
                                    ENTRY DESC:HCCLAMPMT
                                    RECIPIENT ID: 3C3CXXX8438
                                    RECIPIENT NAME:TRANSCARE PENNSYLVANIA
                                    COMPANY ID: 1066033492
                                    ENTRY CLASS CODE: CCD
                                    DISCRETIONARY DATA:
                                    TRN*1*815363530005085*10660334921 00015526730
                                    TRANSACTION CODE:22

          1/5/2016                  145 / ACH CONCENTRATION CREDIT                                                          Credit Amount:                             490.25
                                    Cust Ref:043000090761538                                                                     Bank Ref:
                                    Unique ID:00000091003655417023
                                    COMPANY NAME:OXFORD HEALTH PL
                                    ENTRY DESC:HCCLAIMPMT
                                    RECIPIENT ID:621341997466


2 of5                                                                                A0663                                                                       1/5/2016 3:17 PM
                                                                                                                                                         TRANSCARE00024537
Treasury Information Report Intraday Composite Report                                      littps://wellssuite.wellsfargo.comitirrnarun-report?nxprint—true&axnewwindow—true&,key=246...
                                           Case 1:20-cv-06274-LAK
                                      18-01021-smb                Document
                                                     Doc 104-10 Filed        11-6Entered
                                                                      07/08/19     Filed 09/30/20  Page 30 of Ex.
                                                                                          07/08/19 21:19:09   65 10
                                                                        Pg 5 of 7
                                    RECIPIENT NAME:TC HUDSON VALLEY AMBUL
                                    COMPANY ID: 1061181200
                                    ENTRY CLASS CODE: CCD
                                    DISCRETIONARY DATA:
                                    TRN*1*621341997466*1061181200*0430000961 00010761538
                                    TRANSACTION CODE:22

          1/5/2016                  145 / ACH CONCENTRATION CREDIT                                                          Credit Amount:                             470.41
                                    Cust Ref: 124384870094587                                                                    Bank Ref:
                                    Unique ID:00000091003655417021
                                    COMPANY NAME:AARP UnitedHealt
                                    ENTRY DESC: HCCLAIMPMT
                                    RECIPIENT ID:752598438
                                    RECIPIENT NAME:TRANSCARE PENNSYLVANIA
                                    COMPANY ID: 1362739571
                                    ENTRY CLASS CODE: CCD
                                    DISCRETIONARY DATA:
                                    TRN*1*1185978060*1362739571*0000362731 00010094587
                                    TRANSACTION CODE:22

          1/5/2016                  145 / ACH CONCENTRATION CREDIT                                                          Credit Amount:                             404.75
                                    Cust Ref: 043000090761541                                                                    Bank Ref:
                                    Unique ID:00000091003655417025
                                    COMPANY NAME:OXFORD HEALTH PL
                                    ENTRY DESC: HCCLAIMPMT
                                    RECIPIENT ID:62185776004
                                    RECIPIENT NAME:TC HUDSON VALLEY AMBUL
                                    COMPANY ID: 1061587795
                                    ENTRY CLASS CODE: CCD
                                    DISCRETIONARY DATA:
                                    TRN*1*62185776004*1061587795*0430000961 00010761541
                                    TRANSACTION CODE:22

          1/5/2016                  145 / ACH CONCENTRATION CREDIT                                                          Credit Amount:                             310.
                                    Cust Ref:091000010538627                                                                     Bank Ref:
                                    Unique ID:00000091003655417019
                                    COMPANY NAME:UHC COMMUNITY PL
                                    ENTRY DESC:HCCLAIMPMT
                                    RECIPIENT ID:752598438
                                    RECIPIENT NAME:TRANSCARE PENNSYLVANIA
                                    COMPANY ID: 6723957101
                                    ENTRY CLASS CODE: CCD
                                    DISCRETIONARY DATA:
                                    TRN*1*2016010110800453*1251756858*0000045671 00010538627
                                    TRANSACTION CODE:22

          1/5/2016                  145 / ACH CONCENTRATION CREDIT                                                          Credit Amount:                             302.94
                                    Cust Ref:044000028584830                                                                     Bank Ref:
                                    Unique ID:00000091003655417020
                                    COMPANY NAME:UPMC BMS-ASO PAYMENTS



3 of5                                                                                A0664                                                                       1/5/2016 3:17 PM
                                                                                                                                                         TRANSCARE00024538
Treasury Information Report Intraday Composite Report                                      littps://wellssuite.wellsfargo.comitirmarun-report?nxprint—true&axnewwindow—true&,key=246...
                                           Case 1:20-cv-06274-LAK
                                      18-01021-smb                Document
                                                     Doc 104-10 Filed        11-6Entered
                                                                      07/08/19     Filed 09/30/20  Page 31 of Ex.
                                                                                          07/08/19 21:19:09   65 10
                                                                        Pg 6 of 7
                                    ENTRY DESC:PAYABLES
                                    RECIPIENT ID: 1251769564
                                    RECIPIENT NAME:TRANSCARE PENNSYLVANIA
                                    COMPANY ID: 1251769564
                                    ENTRY CLASS CODE: CCD
                                    DISCRETIONARY DATA:
                                    TRN*1*E 356639251769564\ 00018584830
                                    TRANSACTION CODE:22

          1/5/2016                  145 / ACH CONCENTRATION CREDIT                                                          Credit Amount:                             32.69
                                    Cust Ref:091000018474125                                                                     Bank Ref:
                                    Unique ID:00000091003655417027
                                    COMPANY NAME:PAYPAL TRANSFER
                                    ENTRY DESC: TRANSFER
                                    RECIPIENT ID:4FU229BQPQ7PC
                                    RECIPIENT NAME:TRANSCARE CORP
                                    COMPANY ID: PAYPALSD11
                                    ENTRY CLASS CODE:PPD
                                    DISCRETIONARY DATA
                                    TRANSACTION CODE:22

                                    ACH CONCENTRATION CREDIT Total                                                          Credit Amount                           7,149.60

          1/5/2016                  115 / LOCKBOX DEPOSIT                                                                   Credit Amount:                         62,493.06
                                    Cust Ref:0000785586                                                  Bank Ref: 010087 004261170585 CK
                                    Float-Zero Day:636.42 One Day:61,856.64 Two+ Day:.00

          1/5/2016                  115 / LOCKBOX DEPOSIT                                                                   Credit Amount:                          4,460.62
                                    Cust Ref:0000008212                                                  Bank Ref: 010087 004261170414 CK
                                    Hoat-Zero Day:.00 One Day:4,460.62 Two+ Day:.00

          1/5/2016                  115 1 LOCKBOX DEPOSIT                                                                   Credit Amount:                          2,419.57
                                    Cust Ref:0000006731                                                  Bank Ref: 010087 004261170343 CK
                                    Hoat-Zero Day:.00 One Day:2,419.57 Two+ Day:.00

          1/5/2016                  115 1 LOCKBOX DEPOSIT                                                                   Credit Amount:                           1,815.84
                                    Cust Ref:0000785491                                                  Bank Ref: 010087 004261170577 CK
                                    Hoat-Zero Day:.00 One Day: 1,815.84 Two+ Day:.00

          1/5/2016                  115 / LOCKBOX DEPOSIT                                                                     Credit Amount:                           75.00
                                    Cust Ref: 0000009181                                                 Ban I, Ref: 010087 004261167020 CK
                                    Float-Zero Day:.00 One Day:75.00 Two+ Day:.00

                                    LOCKBOX DEPOSIT Total                                                                    Credit Amount                         71,264.09
                                    Float-Zero Day:636.42 One Day:70,627.67 Two+ Day:.00




4 of5                                                                                  A0665                                                                    1/5/2016 3:17 PM
                                                                                                                                                        TRANSCARE00024539
Treasury Information Report Intraday Composite Report                                            littps://wellssuite.wellsfargo.comitirrnarun-report?nxprint—true&axnewwindow—true&,key=246...
                                            Case 1:20-cv-06274-LAK
                                       18-01021-smb                Document
                                                      Doc 104-10 Filed        11-6Entered
                                                                       07/08/19     Filed 09/30/20  Page 32 of Ex.
                                                                                           07/08/19 21:19:09   65 10
                                                                         Pg 7 of 7
          1/5/2016                   195 /INCOMING MONEY TRANSFER                                                     Credit Amount:                                      76,362.92
                                     Cust Ref: COMPLETE                                                                    Bank Ref:
                                     Unique ID:R0160105041915
                                     VVires Ref: 0105B1Q8983C001504
                                     Wells Ref: 160105041915
                                     021001088 HSBC BANK USA 452 FIFTH AVENUE NEW YORK,NEW YORK 005421236 OGB=HSBC BANK USA
                                     -HSBCN
                                     ET PAYMENT ORG=TRANSCARE NY INC 1 METROTECH CTR FL 20 BROOKLYN NY 11201-3949 BROOKLYN
                                     RFB=9736
                                     31550 OPI=678716935 /FTR/ BNF=2000030130935 TRANSCARE CORP 5811FOSTER AVENUE BROOKLYN NY
                                     1123
                                     4 BBI=/DAS/REF:32264ITOOBDH/BIB
                                     Completed Timestamp 160105084854(Time Released)

          1/5/2016                   206 / BOOK TRANSFER CREDIT                                                                 Credit Amount:                           115,000.00
                                     Cust Ref: COMPLETE                                                                              Bank Ref:
                                     Unique ID:RG160105110448
                                     Wells Ref: 160105110448
                                     002000017274759 PATRIARCH PARTNERS AGENCY SERVICES 1 BROADWAY FL 5 NEW YORK NY 10004-1079
                                     IN16
                                     010511125439 ORG=PATRIARCH PARTNERS AGENCY SERVICES One Broadway 5th Floor New York, NY 10004
                                     US RFB=000006639 OBI=Trasncare borrowing /FTR/ BNF=D 002000030130935 Transcare Corporation
                                     Completed Timestamp 160105140601 (Time Released)

                                     Credit Total                                                                                  Credit Amount                         269,776.61
                                     kloat-Zem Day: 199,148.94 One Day: 70,627.67 Two+ Day:.00
                                     Account Net Amount                                                                                                                  269,776.61

         Grand Total For Currency: USD

         Balances
               Opening Ledger Balance                                                                                                                                           .00
               Opening Available Balance                                                                                                                                        .00
               Current Ledger Balance                                                                                                                                    269,776.61
               Current Available Balance                                                                                                                                 199,148.94
               One Day Float                                                                                                                                              70,627.67
               Two+ Day Float                                                                                                                                                   .00
               Back Vahie Adjustment to Opening Ledger                                                                                                                          .00
               Back Value Adjustment to Opening Available                                                                                                                       .00
               Change in Available Balance Since Opening                                                                                                                 199,148.94
               Today's Credits                                                                                                                                           269,776.61
               Today's Debits                                                                                                                                                   .00
               Total Number Credits                                                                                                                                              17
               Total Number Debits                                                                                                                                                0



                                                                                 --END OF REPORT —




5 of5                                                                                   A0666                                                                          1/5/2016 3:17 PM
                                                                                                                                                               TRANSCARE00024540
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-11 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 33 of Ex.
                                                    07/08/19 21:19:09   65 11
                                  Pg 1 of 7




                EXHIBIT 11




                                    A0667
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-11 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 34 of Ex.
                                                    07/08/19 21:19:09   65 11
                                  Pg 2 of 7




                                    A0668
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-11 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 35 of Ex.
                                                    07/08/19 21:19:09   65 11
                                  Pg 3 of 7




                                    A0669
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-11 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 36 of Ex.
                                                    07/08/19 21:19:09   65 11
                                  Pg 4 of 7




                                    A0670
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-11 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 37 of Ex.
                                                    07/08/19 21:19:09   65 11
                                  Pg 5 of 7




                                    A0671
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-11 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 38 of Ex.
                                                    07/08/19 21:19:09   65 11
                                  Pg 6 of 7




                                    A0672
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-11 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 39 of Ex.
                                                    07/08/19 21:19:09   65 11
                                  Pg 7 of 7




                                    A0673
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-12 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 40 of Ex.
                                                    07/08/19 21:19:09   65 12
                                  Pg 1 of 7




                EXHIBIT 12




                                    A0674
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-12 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 41 of Ex.
                                                    07/08/19 21:19:09   65 12
                                  Pg 2 of 7




                                    A0675
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-12 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 42 of Ex.
                                                    07/08/19 21:19:09   65 12
                                  Pg 3 of 7




                                    A0676
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-12 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 43 of Ex.
                                                    07/08/19 21:19:09   65 12
                                  Pg 4 of 7




                                    A0677
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-12 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 44 of Ex.
                                                    07/08/19 21:19:09   65 12
                                  Pg 5 of 7




                                    A0678
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-12 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 45 of Ex.
                                                    07/08/19 21:19:09   65 12
                                  Pg 6 of 7




                                    A0679
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-12 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 46 of Ex.
                                                    07/08/19 21:19:09   65 12
                                  Pg 7 of 7




                                    A0680
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-13 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 47 of Ex.
                                                    07/08/19 21:19:09   65 13
                                  Pg 1 of 3




                EXHIBIT 13




                                    A0681
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-13 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 48 of Ex.
                                                    07/08/19 21:19:09   65 13
                                  Pg 2 of 3




                                    A0682
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-13 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 49 of Ex.
                                                    07/08/19 21:19:09   65 13
                                  Pg 3 of 3




                                    A0683
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-14 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 50 of Ex.
                                                    07/08/19 21:19:09   65 14
                                 Pg 1 of 16




                EXHIBIT 14




                                    A0684
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-14 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 51 of Ex.
                                                    07/08/19 21:19:09   65 14
                                 Pg 2 of 16




                                    A0685
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-14 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 52 of Ex.
                                                    07/08/19 21:19:09   65 14
                                 Pg 3 of 16




                                    A0686
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-14 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 53 of Ex.
                                                    07/08/19 21:19:09   65 14
                                 Pg 4 of 16




                                    A0687
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-14 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 54 of Ex.
                                                    07/08/19 21:19:09   65 14
                                 Pg 5 of 16




                                    A0688
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-14 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 55 of Ex.
                                                    07/08/19 21:19:09   65 14
                                 Pg 6 of 16




                                    A0689
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-14 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 56 of Ex.
                                                    07/08/19 21:19:09   65 14
                                 Pg 7 of 16




                                    A0690
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-14 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 57 of Ex.
                                                    07/08/19 21:19:09   65 14
                                 Pg 8 of 16




                                    A0691
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-14 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 58 of Ex.
                                                    07/08/19 21:19:09   65 14
                                 Pg 9 of 16




                                    A0692
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-14 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 59 of Ex.
                                                    07/08/19 21:19:09   65 14
                                 Pg 10 of 16




                                    A0693
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-14 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 60 of Ex.
                                                    07/08/19 21:19:09   65 14
                                 Pg 11 of 16




                                    A0694
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-14 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 61 of Ex.
                                                    07/08/19 21:19:09   65 14
                                 Pg 12 of 16




                                    A0695
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-14 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 62 of Ex.
                                                    07/08/19 21:19:09   65 14
                                 Pg 13 of 16




                                    A0696
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-14 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 63 of Ex.
                                                    07/08/19 21:19:09   65 14
                                 Pg 14 of 16




                                    A0697
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-14 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 64 of Ex.
                                                    07/08/19 21:19:09   65 14
                                 Pg 15 of 16




                                    A0698
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-14 Filed        11-6Entered
                                07/08/19     Filed 09/30/20  Page 65 of Ex.
                                                    07/08/19 21:19:09   65 14
                                 Pg 16 of 16




                                    A0699
